PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/147,096
Filing Date: 5 May 2016
Appellant(s): Plotko et al.



__________________
Rui Cheng Xu, Reg. No. L137
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed August 31, 2021 (hereinafter the “Appeal Brief”).
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/30/2021 (the “FOA”) from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The following ground(s) of rejection are applicable to the appealed claims. 
Claims 26-33 stand rejected under 35 U.S.C. §§ 101 and 103 and for the reasons detailed in the FOA. The Examiner provides the following response to arguments presented in the Appeal Brief. First, by way of introduction, the Examiner will present a brief explanation of the claims and a brief roadmap of the references applied in the rejections. (This section should not be interpreted as the formal reasoning of the rejections, nor should the explanation be interpreted to import unstated limitations into the claim, but rather this section is intended as brief outline of the Examiner’s understanding of the context of the claims and how the art was applied.) Second, the Examiner will present a detailed response to the each of the arguments presented in the Appeal Brief in the order they were presented.

Summary of the Claims and the Rejection
Claim 26 is independent. Claim 26 is a payroll processing system. The claim set describes the use of a policy builder using groups of policy instances from a group of templates from a group of rules to process payroll. The Examiner rejected the claim set as being an abstract idea lacking a practical application without significantly more. The Examiner used U.S. Pat. Pub. 2015/0228032 Guenther (“Guenther”) as the primary reference to teach a rule based payroll processing system. Further, the Examiner used U.S. Pat. Pub. 2014/0358748 to Goyette et al. (“Goyette”) to teach the use instance-specific information and the implementation of the group of rules based on policy instance and U.S. Pat. Pub. 2016/0078408 to Vo et al. (“Vo”) to teach the use of pay scale look-up to convert to period value and pro-rata calculations. 
Detailed Response to Argument
Response to Appellant’s discussion of the rejection of independent claims 26-33 under 35 U.S.C. § 101. 

Appellant argues that the claims do not recite a fundamental economic principles or practices and/or commercial or legal interactions. Examiner disagrees. First, Appellant list the examples in the MPEP as if they are an exhaustive list instead of examples of concepts the courts have found to be abstract ideas. However, the analysis is not so straightforward. Examiner notes the similarities in the concepts. First, that payroll is based on employment contracts and on federal, state, and local laws; therefore, the grouping in the sub-bin of commercial or legal interactions is correct. Secondly, payroll is a fundamental aspect of the economic principles or practices because the economy does not function without the paying of employees. Therefore, Appellant’s claims recite certain methods of organizing human activity.
Appellant argues that idea as a whole is integrated into a practical application. Appellant states, “In the Appellant's claims, the combination of claim features, limitations, and/or steps that are recited in the claim create and apply a library of payroll policy templates that can be instantiated with specific organization and employee information, thereby reducing the amount of time and complexity of implementing payroll policies in a payroll system.” Examiner disagrees. The claims are directed to a business problem with a business solution. Any improvement found in the claim is an improvement to the abstract idea itself, rather than a technological improvement. Here, Appellant is merely using template library technologies as tools to implement the functions of the abstract idea. Appellant points to Spec. [0043] to show an improvement to the technology, but the applying of a new rule to the system again is not an improvement to the underlying technology but an improvement to the abstract idea of payroll processing.
Finally, Appellant points to Examiner’s previous dropping of the §101 rejection for a similar claim set in March of 2019. However, new guidance in October of 2019 and further training in the new guidance caused Examiner to re-evaluate whether the claim subject matter was abstract in line with that guidance and training.

1

	Appellant argues that the configurable rules of Guenther are not policy instances and points to Spec. [0042] for support. Examiner disagrees. Guenther [0132]-[0137] and Fig. 8 shows running of payroll using a parameters with configurable rules based on entity, time, and result parameters. Appellant’s argument that these parameters are not based on a “results” of implementation of payroll features by organizations. See e.g. Guenther [0136] “Such information (‘process period’) may either be determined based on some configurable rules or are manually maintained by the user of the client device 150a, 150b.” Examiner disagrees because an input or control of actions by a rule would necessarily be a result. 
	Next, Appellant states, “The Examiner argues that the claimed policy instances do not need to be interpreted in light of the specification because Appellant has not defined the term in compliance of MPEP §2111.01.” Examiner disagrees with this statement. Examiner has tried to explain to Appellant without function as a Lexicographer that the claims would be given their broadest reasonable interpretation in light of the specification without reading limitations of the specification into a claim, per MPEP §2111, as Appellant appears to be doing. Further, Appellant argues that [0042] includes a special definition. Examiner disagrees based on the standard set forth in MPEP §2111 IV.A. “[A]ny special meaning assigned to a term "must be sufficiently clear in the specification that any departure from common usage would be so understood by a person of experience in the field of the invention.” Appellant has not used the term in an inconsistent manner with ordinary meaning of the term nor shown any attempt to explicitly define the term.
	Finally, Appellant argues that Guenther uses logic operators while the claim set uses policy instances function as results. Examiner disagrees. Firstly, Guenther never limits the process of payroll to logic operators. Secondly, even if Guenther was limited to logic operators; logic operators in series would use the previous results, see e.g. Fig. 4A-B. Appellant furthers this argument by stating “Guenther only discloses that the "time parameter" and "process period" information may be determined based on configurable rules, and that the configurable rules are what do the determining but are not themselves the product like the policy instances.” However, .


Respectfully submitted,
/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                 
Conferees:
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686 
                                                                                                                                                                                                       /FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner wishes to note that Appellant appears to be focused on the Guenther reference and not the combination of Guenther, Goyette, and Vo.